Case 1:20-cv-03569-JPC Document112 Filed 04/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AENERGY, S.A. and COMBINED CYCLE POWER

PLANT SOYO, S.A.,
Plaintiffs,
-V.-
REPUBLIC OF ANGOLA, THE MINISTRY OF Civil Action No.
ENERGY AND WATER OF THE REPUBLIC OF : 1:20-cv-03569-AJN

ANGOLA, THE MINISTRY OF FINANCE OF THE
REPUBLIC OF ANGOLA, EMPRESA PUBLICA DE
PRODUCAO DE ELECTRICIDADE, EP, AND
EMPRESA NACIONAL DE DISTRIBUICAO DE
ELECTRICIDADE,

Angola Defendants,

- and -

GENERAL ELECTRIC COMPANY; GENERAL
ELECTRIC INTERNATIONAL, INC.; and GE
CAPITAL EFS FINANCING, INC.

GE Defendants.

TRANSMITTAL DECLARATION OF HENRIQUE ABECASIS

Henrique Abecasis declares under penalty of perjury, under the laws of the United States
of America, pursuant to 28 U.S.C. § 1746, that the following is true and correct:

1. I am an advisor to The Republic of Angola and The Ministry of Energy and Water
of the Republic of Angola (““MINEA”) with respect to parallel proceedings pending in Angola,
including, among others, the action filed by plaintiff Aenergy, S.A. (“Aenergy”) in the Supreme

Court in Luanda, Angola, challenging the termination of the parties’ power plant contracts (the
Case 1:20-cv-03569-JPC Document 112 Filed 04/16/21 Page 2 of 2

‘Appeal Proceeding”). See Abecasis Declaration dated September 18, 2020 [Dkt. 47], at { 2, 20
and Exhibit 26. I am respectfully submitting this declaration in order to transmit a pleading, filed
by Aenergy in the Appeal Proceeding only recently, that is directly relevant to the parties’ motions
to dismiss and/or stay and the upcoming oral argument in this litigation. I have personal
knowledge of the facts stated in this declaration.

2. Aenergy commenced the Appeal Proceeding last year, and The Republic of Angola
and MINEA subsequently answered Aenergy’s petition and argued that the dispute was required
to be arbitrated pursuant to the parties’ contracts. On March 25, 2021, in the Appeal Proceeding,
Aenergy, determined to remain in the Angolan courthouse, formally responded for the first time
and filed a “réplica,” or reply submission, contending that the dispute should be adjudicated not
by arbitrators but by the Supreme Court in Luanda, and that Prodel and Ende were parties to the
contracts by their own and not by delegation of MINEA.

3. A true and correct copy of Aenergy’s “réplica” or reply submission, along with a
translation of excerpts of the submission, is attached to this declaration collectively as Exhibit A
— see, e.g., réplica articles 12-28 and 125-129 and especially articles 26 and 128. The Republic of
Angola and MINEA submit Aenergy’s “réplica” at this time because its submission, expressing
confidence in the Angolan judicial system, is directly relevant to the pending motions to dismiss
and/or stay and the related oral argument scheduled for April 19, 2021, and because Anergy filed
the “réplica” only recently on March 25, 2021 (shortly before Aenergy filed its sur-reply in this
litigation, on March 30, 2021). I accordingly and respectfully ask that the Court consider this
important, new evidence.

Executed on this 16th day of April, 2021.
LU

. _
Henrique Abecasis

 

Page 2 of 2
